DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 2, element 204 is mislabeled as “EMR DETECTOR”, which should be corrected to “EMR DIRECTOR”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “per photodetector” in ll. 5 and ll. 6. However, the instant claim clearly indicate there are multiple photodetectors. It is unclear which one of the multiple photodetectors is referred to by “per photodetector”. In addition, claim 16 recites “electromagnetic radiation” in ll. 6 and ll. 7. It is unclear whether “electromagnetic radiation” in ll. 6 and “electromagnetic radiation” in ll. 7 refer to the same electromagnetic radiation and what is referred to by “the electromagnetic radiation” recited in last line.
Claims 17-21 are rejected because they depend on claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aiko (US 2013/0010279).
Regarding claim 1, Aiko teaches a panoramic optical scanner (Abstract: “laser radar”; Fig. 4: light source 43, first omnidirectional lens 41 and rotatable mirror 46 collectively forming a panoramic optical scanner), comprising: 
a light source (Fig. 4: light source 43) configured to emit light along an axis (Fig. 4: optical axis of first omnidirectional lens 41); 
a light directing module (Fig. 4: first omnidirectional lens 41) disposed about the axis and configured to receive and direct the light emitted by the light source; and 
a light steering assembly (Fig. 4: rotatable mirror 46) disposed about the axis and configured to steer light received from the light directing module non-symmetrically about the axis and toward the light directing module; wherein: 
light received at the light directing module from the light steering assembly is directed into a panoramic field of view about the axis (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aiko (US 2013/0010279).
Regarding claim 2, Aiko does not expressly teach the panoramic optical scanner of claim 1, further comprising: 
a housing; wherein: 
the light source and the light directing module are mounted in fixed stationary positions within the housing.
However, any practical optical scanner requires a housing for mounting involved components. Aiko’s panoramic optical scanner necessarily a housing, even though Aiko does not mention it expressly. Furthermore, Applicant’s disclosure merely indicates functional blocks, i.e., element 210 and element 814, as a housing. No mechanical structure is given for the claimed housing. There is no patentable weight for the claimed housing. As for the claim limitation “the light source and the light directing module are mounted in fixed stationary positions within the housing”, Aiko’s structure in Fig. 4 necessarily requires that light source 43 and first omnidirectional lens 41 are fixed in stationary positions (Examiner’s Note: for rotatable mirror 46, Aiko clearly points out the rotatable operation).

Regarding claim 3, Aiko further teaches the panoramic optical scanner of claim 2, wherein the light steering assembly comprises: 
an optical component (Fig. 4: rotatable mirror 46) configured to steer received light non-symmetrically about the axis.
Aiko does not further teach: 
a motor configured to rotate the optical component.
However, it is common knowledge using a motor to achieve a rotation operation of an optical component.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply the common knowledge to Aiko’s optical scanner, i.e., using a motor to achieve a rotation operation for the rotatable mirror 46 in Fig. 4.
Because there are limited options to rotate an optical component, one ordinary skill in the art would try any of the options to optimize the result.

Regarding claim 4, Aiko further teaches the panoramic optical scanner of claim 2, wherein the light steering assembly comprises: 
a reflective surface (Fig. 4: rotatable mirror 46) configured to steer received light non-symmetrically about the axis; and 
at least one component (Fig. 4: unshown, necessary rotating mechanism to operate rotatable mirror 46) configured to move the reflective surface through different non- symmetric orientations with respect to the axis.

Regarding claim 5, Aiko further teaches the panoramic optical scanner of claim 1, wherein the light directing module comprises a monolithic dielectric (Fig. 1: first omnidirectional lens 41 formed by a monolithic dielectric) through which light passes from the light source to the light steering assembly, and from the light steering assembly to the panoramic field of view (Fig. 4).

Regarding claim 6, Aiko teaches an electronic device (Fig. 4), comprising: 
an electromagnetic radiation source (Fig. 4: light source 43) having an axis (Fig. 4: vertical axis passing the center of light source 43 and first omnidirectional lens 41); 
a set of optics (Fig. 4: first omnidirectional lens 41) disposed about the axis; and
a reflector (Fig. 4: rotatable mirror 46) disposed about the axis non-symmetrically; wherein,
the reflector is disposed to reflect electromagnetic radiation emitted by the electromagnetic radiation source (Fig. 4); and 
the set of optics is disposed to shape electromagnetic radiation emitted by the electromagnetic radiation source (Fig. 4) and direct electromagnetic radiation received from the reflector into a panoramic field of view about the axis (Fig. 4).
Aiko does not expressly teach a controller configured to operate the electromagnetic radiation source while controlling a beam steering orientation of the reflector.
However, any practical electromagnetic radiation source and rotatable mirror necessarily requires some form of controller to be operated. That is to say, Aiko’s practical electromagnetic radiation source and rotatable mirror necessarily requires a controller, even if it is expressly disclosed in the disclosure. 

Regarding claim 10, Aiko further teaches the electronic device of claim 6, wherein the set of optics shapes electromagnetic radiation received from the electromagnetic radiation source and directs electromagnetic radiation having a leading edge and a trailing edge into the panoramic field of view (Examiner’s Note: a laser radar works based on pulsed electromagnetic radiation, which inherently has a leading edge and a trailing edge).

Regarding claim 11, Aiko further teaches the electronic device of claim 10, wherein the set of optics is configured to change a thickness of the leading edge, or the trailing edge, or a combination thereof as the reflector is rotated about the axis (Fig. 4; Examiner’s Note: the arrangement that rotatable mirror 46 is non-symmetrical about the optical axis of omnidirectional lens 41 necessarily results in the claimed feature).

Regarding claim 13, Aiko further teaches the electronic device of claim 6, wherein: 
the set of optics directs the electromagnetic radiation received from the reflector to one side of the axis (Fig. 4); and 
control of a beam steering orientation of the reflector sweeps the electromagnetic radiation around the axis (Fig. 4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aiko (US 2013/0010279) in view of Slobodyanyuk et al. (US 2018/0059221).
Regarding claim 7, Aiko does not expressly teach the electronic device of claim 6, wherein the electromagnetic radiation source comprises a single electromagnetic radiation emitter.
In the same field of endeavor, Slobodyanyuk teaches in Fig. 1 and para. [0028] that an electromagnetic radiation source comprises a signal electromagnetic radiation emitter.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Slobodyanyuk’s teaching about a light source used for a LIDAR to Aiko’s technique, using a single electromagnetic radiation emitter for the light source.
Because either a single emitter or multiple emitter have to be used to form a light source, it would have been an obvious matter of choice to select one of the two options to optimize the result.

Claims 8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aiko (US 2013/0010279) in view of Hinrik et al. (DE 102017125686, machine translation of which is used).
Regarding claim 8, Aiko does not expressly teach the electronic device of claim 6, wherein the electromagnetic radiation source comprises a set of electromagnetic radiation emitters disposed in circular symmetry about the axis.
In the same field of endeavor, Hinrik teaches in paras. [0018], [0029]-[0030],[0041], [0043-[0044] and Figs. 6, 8 that an electromagnetic radiation source comprises a set of electromagnetic radiation emitters (i.e., transmitting elements 2) disposed in circular symmetry about an imaginary axis that is the symmetrical axis of the optical system.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Hinrik’s teaching to Aiko’s technique to increase the angular resolution of the distance measurement (Hinrik: [0047]).

Regarding claim 12, Aiko further teaches the electronic device of claim 6, wherein the set of optics shapes electromagnetic radiation received from the electromagnetic radiation source (Fig. 4: first omnidirectional lens 41 inherently shapes electromagnetic radiation received from the electromagnetic radiation source 43).
 Aiko does not expressly teach the electronic device of claim 6, wherein the set of optics directs ring-shaped electromagnetic radiation into the panoramic field of view.
In the same field of endeavor, Hinrik teaches in paras. [0018], [0029]-[0030],[0041], [0043-[0044] and Figs. 6, 8 that a set of electromagnetic radiation emitters arranged in a circle is used as a light source to  provide ring-shaped electromagnetic radiation that is directed into the panoramic field of view.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Hinrik’s teaching to Aiko’s technique to using a set of electromagnetic radiation emitters arranged in a circle as a light source to increase the angular resolution of the distance measurement (Hinrik: [0047]).

Regarding claim 14, Aiko does not further teach the electronic device of claim 6, wherein: 
the set of optics directs the electromagnetic radiation received from the reflector into a ring about the axis; and 
control of a beam steering orientation of the reflector causes the ring to wobble about the axis.
In the same field of endeavor, Hinrik teaches in paras. [0018], [0029]-[0030],[0041], [0043-[0044] and Figs. 6, 8 that a set of electromagnetic radiation emitters arranged in a circle is used as a light source to  provide ring-shaped electromagnetic radiation that is directed into the panoramic field of view.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Hinrik’s teaching to Aiko’s technique, i.e., using a set of electromagnetic radiation emitters arranged in a circle as a light source to replace Aiko’s light source 43, which would result in the claimed limitations “the set of optics directs the electromagnetic radiation received from the reflector into a ring about the axis; and control of a beam steering orientation of the reflector causes the ring to wobble about the axis”.
The motivation/suggestion would have been to increase the angular resolution of the distance measurement (Hinrik: [0047]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beuschel (US 2021/0026013) in view of Aiko (US 2013/0010279).
Regarding claim 16, Beuschel teaches an electronic device (Abstract: “LIDAR measuring system”), comprising: 
a set of multiple photodetectors (Fig. 2: sensor elements in sensor groups α, β and γ), each photodetector having a fixed spatial and orientation relationship with respect to other photodetectors in the set of multiple photodetectors; 
a controller (Fig. 1: electronics unit 20) configured to: 
operate each photodetector during each of multiple time periods (Fig. 3); 
identify, per photodetector, a first timing of a first edge of electromagnetic radiation (Fig. 3g: rising or falling edge of peak 68; [0079]) and a second timing of a second edge of electromagnetic radiation (Fig. 3g: rising or falling edge of peak 33; [0077]); and 
relate the first and second timings identified per photodetector to a timing reference (Fig. 3a: time t2) that emits the electromagnetic radiation (Fig. 3: distance measurement for object involves relate timings of peak 68, peak 33 and laser pulse emitted from emitter element 46).
Beuschel does not expressly teach the timing reference is associated with a panoramic optical scanner.
However, it is not new in the related art using a panoramic optical scanner.
Aiko, for instance, teaches in Fig. 4 a panoramic optical scanner formed by light source 43, first omnidirectional lens 41 and rotatable mirror 46 being used for a optical radar/scanner.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Beuschel’s technique to Aiko’s laser radar to increase the market share of Beuschel’s technique. 

Regarding claim 17, Beuschel/Aiko further teach the electronic device of claim 16, further comprising: 
receiving an optical timing pulse from the panoramic optical scanner (Aiko: Fig. 4); and 
recording a time of receipt of the optical timing pulse as the timing reference (Beuschel: Fig. 3a).

Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/            Primary Examiner, Art Unit 2693